 1   ACKERMANN & TILAJEF, P.C.
     Craig J. Ackermann, CA Bar No. 229832
 2   cja@ackermanntilajef.com
     1180 South Beverly Drive, Suite 610
 3   Los Angeles, California 90035
     Phone: (310) 277-0614
 4   Fax: (310) 277-0635

 5   MELMED LAW GROUP P.C.
     Jonathan Melmed, CA Bar No. 290218
 6   jm@melmedlaw.com
     1180 South Beverly Drive, Suite 610
 7   Los Angeles, California 90035
     Phone: (310) 824-3828
 8   Fax: (310) 862-6851

 9   Attorneys for Plaintiff RODERICK MURRAY

10   LITTLER MENDELSON, P.C.
     Ryan L. Eddings, CA Bar No. 256519
11   reddings@littler.com
     Andrew H. Woo, CA Bar No. 261120
12   awoo@littler.com
     5200 North Palm Avenue, Suite 302
13   Fresno, California 93704.2225
     Telephone: (559) 244-7500
14   Facsimile: (559) 244-7525

15   Attorneys for Defendant SCELZI ENTERPRISES, INC.

16

17

18                                 UNITED STATES DISTRICT COURT

19                               EASTERN DISTRICT OF CALIFORNIA

20
21     RODERICK MURRAY an individual, on                 CASE NO. 1:18-CV-01492-LJO-SKO
       behalf of the State of California, as a private
22     attorney general, and on behalf of all others     ORDER CONTINUING MANDATORY
       similarly situated                                SCHEDULING CONFERENCE AND DATE
23                                                       BY WHICH DEFENDANT IS TO
                          Plaintiff,                     RESPOND TO PLAINTIFF’S FIRST
24                                                       AMENDED COMPLAINT
              v.
25                                                       (Doc. 8)
       SCELZI ENTERPRISES, INC, a California
26     corporation, and DOES 1 to 50, inclusive,

27                        Defendants.

28

           ORDER CONTINUING MANDATORY SCHEDULING CONFERENCE AND DATE BY WHICH
               DEFENDANT IS TO RESPOND TO PLAINTIFF’S FIRST AMENDED COMPLAINT
 1
                                                  ORDER
 2

 3            Base on the parties’ stipulation, and good cause appearing therefor, IT IS ORDERED that
 4            1) The time for Defendant to file a responsive pleading to Plaintiff’s First Amended
 5               Complaint (Doc. 7) is extended to June 1, 2019; and
 6            2) The Mandatory Scheduling Conference, currently set for May 7, 2019 is CONTINUED
 7               to June 20, 2019, at 9:45 a.m. in Courtroom 7 (SKO) before Magistrate Judge
 8               Sheila K. Oberto. The parties SHALL file their joint scheduling report by no later than
 9               June 13, 2019.
10   IT IS SO ORDERED.
11

12
     Dated:     February 6, 2019                                 /s/   Sheila K. Oberto             .
                                                       UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       1
          ORDER CONTINUING MANDATORY SCHEDULING CONFERENCE AND DATE BY WHICH
              DEFENDANT IS TO RESPOND TO PLAINTIFF’S FIRST AMENDED COMPLAINT
